— In a negligence action to recover damages for personal injuries, the plaintiffs appeal from an order of the Supreme Court, Dutchess County (Green, J.), dated July 15, 1985, which granted the defendants’ motion for summary judgment dismissing their complaint for failure to establish a "serious injury” within the meaning of Insurance Law former § 671 (4) (now § 5102 [d]).
Ordered that the order is affirmed, with costs.
Based upon a review of the record, we conclude that Special Term did not err in granting the defendants’ motion for summary judgment. In opposition to the defendants’ motion, the plaintiffs failed to meet their burden of making a prima facie showing of "serious injury” as defined in Insurance Law former § 671 (4) (now § 5102 [d]). In reaching this conclusion, we reject the plaintiffs’ contention that the submission of a medical affidavit is necessary in order to prevail on a sum*453mary judgment motion claiming a failure to establish a serious injury (see, Padron v Hood, 124 AD2d 718; Popp v Kremer, 124 AD2d 720). Niehoff, J. P., Rubin, Fiber and Kunzeman, JJ., concur.